Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the recites a method step and the claim language is generally narrative.  The claim is directed to a method of operating a bending press followed by a description of the bending press and a step of “before performing a bending operation or a series of bending operations, controlling the first adjustment drive, via the controller to bring the first mount into a working position” which renders the claim indefinite because there is no step for performing a bending operation or a series of bending operations and thus it is unclear when this method step is to be performed.  For the purposes of examination, the claim will be interpreted as including a step of performing a bending operation or a series of bending operations.  Further, the comma in the phrase renders the phrase indefinite because it is unclear what limitations following the comma are related to the first adjustment drive or the controller.  For the purposes of examination, this phrase will be interpreted as “controlling the first adjustment drive, via the controller, to bring the first mount into a working position.”  Claims 3-14 and 16-22 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 4, the claim depends from claim 1 and recites “a position of the light barrier,” which renders the claim indefinite because this phrase is previously recited in claim 1 and it is unclear if this is introducing a new feature or referring to the feature in claim 1.  For the purposes of examination, this phrase will be interpreted as “the position of the light barrier.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-23 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2010 017 960 U1 to Bystronic Laser AG (hereinafter “Bystronic”) in view of US 2010/0220184 A1 to Appleyard.
Regarding claim 1, Bystronic teaches a method for operating a bending press (Abstract), wherein the bending press comprises: 
a first platform with a first tool mount 3 and a second platform with a second tool mount 6 (Figs. 1-4; Para. [0027]; first tool 4 is mounted in the first tool mount 3 of the upper platform and second tool 7 is mounted to the second tool mount 6 of the lower platform), wherein one of the first platform and second platform is movable relative to another of the first platform and the second platform for performing a working movement (Figs. 1-4; Paras. [0027]-[0028]; the upper platform is moveable relative to the lower platform), 
a safety device 17 for creating a light barrier 21 extending between the first tool mount and the second tool mount transversely to the working movement of the one of the first platform and the second platform (Figs. 1 and 3; Paras. [0036]-[0038]), which light barrier, in a cross-section, forms a light field (Figs. 1-3; Paras. [0036]-[0038]), wherein the safety device has a first mount 19, 22, which carries a light emitter 19 for creating the light barrier 21 (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), and a second mount 20, 22, which carries a light receiver 20 for receiving the light of the light barrier (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), and wherein the first mount 19, 22 is arranged on a first side of the first platform and is adjustable relative to the first platform by a first adjustment drive 23, 24, such that a position of the light barrier relative to the first tool mount can be changed in a direction of the working movement of the first platform and the second platform (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), 
a controller 8 that is connected to the first adjustment drive (Figs. 1 and 2; Paras. [0029] and [0042]-[0048]), wherein the method comprises the steps of:
before performing a bending operation or a series of bending operations, controlling the first adjustment drive, via the controller, to bring the first mount into a working position (Figs. 1 and 3; Paras. [0040]-[0048]; the control system 8 automatically moves the light emitter 19 and receiver 20 before the bending operation into a working position to determine if the proper tool is in the bending press and also to monitor the bending operation);
wherein the controller brings the first mount into the working position depending on a shadow of the tool tip being detected by the light receiver (Figs. 1 and 3; Paras. [0040]-[0048]; the control system 8 automatically moves the light emitter 19 and receiver 20 into a working position if the captured image of the tool matches the expected tool, as discussed in Paras. [0040]-[0043], and conversely the controller stops the bending operation to have a user verify the tool).
Bystronic fails to explicitly teach wherein in the working position, a tool tip of a bending tool held by the first tool mount lies within the light field formed by the light barrier.
Appleyard teaches a method for operating a bending press (Abstract), the bending press comprising a first platform with a first tool mount 20 and a second platform with a second tool mount 24 (Figs. 6-8) and a safety device 26, 28 for creating a light barrier extending between the first tool mount and the second tool mount (Figs. 3-8; Para. [0076]), wherein in the working position, a tool tip of a bending tool held by the first tool mount lies within the light field formed by the light barrier (Figs. 3-8; Paras [0076]-[0082]; the light field has a broad cross section “used to illuminate the end of the workpiece 3 and/or the tool 2” and “[t]he beam can be set so that the top of the beam detects the tip 7 of the tool at all times”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bystronic to include the wide light field of Appleyard and have the tool tip lie within the field as taught by Appleyard so that the position of tool may be always known to determine if the press is operating properly and if the bending operation has been performed (Paras. [0076]-[0082] and [0090]). 
Regarding claim 3, modified Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein in the working position of the first mount, the distance between the tool tip and an edge of the light field opposite the tool tip is at least a third of the expansion of the light field in the direction, in which the working movement of the one of the first platform and the second platform takes place (Appleyard, Figs. 3-4; modified Bystronic includes the light field and detection system of Appleyard, and as shown in Figs. 3-4 of Bystronic at least a third of the expansion field is between the tool tip and the edge of the light field opposite the tip).
Regarding claim 4, modified Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the position of the tool tip within the light field or the position of the light barrier is determined based on the shadow of the tool tip being detected by the light receiver (Appleyard, Figs. 3-8; Paras [0076]-[0082] and [0090]; modified Bystronic includes the light field of Appleyard, and the light field is “used to illuminate the end of the workpiece 3 and/or the tool 2” and “[t]he beam can be set so that the top of the beam detects the tip 7 of the tool at all times” to determine the position of the tool).
Regarding claim 5, modified Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the first mount is adjusted depending on the determined position of the tool tip within the light field or the determined position of the light barrier, until the tool tip comes to lie in a target position or a target region within the light field (Figs. 1 and 3; Paras. [0040]-[0048]; the control system 8 moves the light emitter 19 and receiver 20 to control the position of the light field 21 to determine the position of the tool tip, and modified Bystronic includes positioning the light field to include the tip of the tool).
Regarding claim 6, modified Bystronic teaches the method according claim 1 (Figs. 1-4), further comprising the step of adjusting a position of the first mount depending on the determined position of the tool tip within the light field (Figs. 1 and 3; Paras. [0040] and [0043]-[0048]; the control system 8 moves the light emitter 19 and receiver 20 to control the position of the light field 21 to determine the position of the tool tip initially and then if the tip is in the proper position, the light field is moved to monitor the working position of the tool, which in modified Bystronic includes positioning the light field such that the tool tip is detected by the light field) or a determined position of the light barrier if the tool tip is outside a predefined first region comprising a target position or a target region within the light field and inside a predefined second region within the light field, wherein the predefined first region is inside the predefined second region, and adjusting the position of the first mount until the tool tip comes to lie in the predefined first region (it is noted that the limitation following the term “or” is considered optional or alternative to the first limitation discussed above).
Regarding claim 7, modified Bystronic teaches the method according to claim 6 (Figs. 1-4), further comprising at least one of the steps of outputting an information and/or a warning at a user interface of the bending press and interrupting the position of the first mount if no shadow of the tool tip is detected or if the tool tip is outside a predefined second region within the light field (Para. [0040]-[0048]; modified Bystronic includes detecting the shadow of the tool tip to determine if the proper tool is being used which would require the tool tip shadow to be in predefined region of the expected tool shadow, as discussed in Paras. [0076]-[0083] and [0090] of Appleyard, and Bystronic teaches outputting an alert to the user if the incorrect tool is being used).
Regarding claim 8, modified Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the second mount 20, 22 is arranged on a second side of the platform opposite the first side and is adjustable relative to the first platform by means of a second adjustment drive 23, 24, wherein the controller 8 is connected to the second adjustment drive (Figs. 1-3; Paras. [0036]-[0038] and [0043]).
Regarding claim 9, modified Bystronic teaches the method according to claim 8 (Figs. 1-4), wherein the second mount 20, 22 with the light receiver is adjusted to the same extent as the first mount 19, 22 with the light emitter (Figs. 1-3; Paras. [0043] and [0047]-[0048]; the controller automatically moves the light barrier 21, i.e., the light emitter 19 and receiver 20 that form the barrier, to the same extent to monitor the tool).
Regarding claim 10, modified Bystronic teaches the method according to claim 8 (Figs. 1-4), wherein the first adjustment drive is actuatable independently of the second adjustment drive (Figs. 1-3; Para. [0043]; the first adjustment drive and second adjustment drive are two separate motors 24 that are each actuatable on their own).
Regarding claim 11, modified Bystronic teaches the method according to claim 1 (Figs. 1-3), wherein the method comprises an adjustment operation, in which the light emitter and the light receiver are adjusted relative to one another by actuating at least one of the first adjustment drive and the second adjustment drive (Figs. 1-3; Paras. [0043] and [0047]-[0048]; the controller automatically moves the light barrier 21, i.e., the light emitter 19 and receiver 20 that form the barrier, by moving the adjustment drives 23, 24).
Regarding claim 12, modified Bystronic teaches the method according to claim 11 (Figs. 1-3), wherein the adjustment operation is carried out depending on the shadow of the tool tip being detected by the light receiver (Figs. 1 and 3; Paras. [0040] and [0043]-[0048]; the control system 8 moves the light emitter 19 and receiver 20 to control the position of the light field 21 to determine the position of the tool tip initially, and then in modified Bystronic the light field is positioned to detect the tip of the tool throughout the bending operation, as discussed in Appleyard Paras. [0076]-[0083] and [0090]).
Regarding claim 13, modified Bystronic teaches the method according to claim 11 (Figs. 1-4), wherein the light field has a pattern variable in the direction of the adjustment movement of the first mount (Appleyard, Figs. 3-4; modified Bystronic includes the light safety device of Appleyard, and as shown in Figs. 3 and 4 of Bystronic the pattern is variable in the direction of movement of the mount, i.e., the pixilation is not uniform throughout the light barrier), and wherein the adjustment operation is carried out depending on the relative position of the shadow of the tool tip detected by the light receiver relative to the pattern detected by the light receiver (Figs. 1 and 3; Paras. [0040] and [0043]-[0048]; the control system 8 moves the light emitter 19 and receiver 20 to control the position of the light field 21 to determine the position of the tool tip initially by the tool obstructing a portion of the light barrier, and in modified Bystronic the light field is moved to monitor the working position of the tool which includes the tip of the tool being positioned within the light field to create a shadow as shown in Figs. 3-4 of Appleyard).
Regarding claim 14, modified Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the first tool mount 3 is an upper tool mount and the second tool mount 6 is a lower tool mount, and/or wherein the first platform is movable relative to the second platform (Figs. 1-4; Paras. [0027]-[0028]; the upper platform with the first tool mount 3 is moveable relative to the lower platform with the second tool mount 6).
Regarding claim 15, Bystronic teaches a bending press for bending a workpiece (Abstract), comprising 
a first platform with a first tool mount 3 and a second platform with a second tool mount 6 9Figs. 1-4; Paras. [0027]), wherein one of the first platform and the second platform is movable relative to the another of the first platform and the second platform for performing a working movement (Figs. 1-4; Paras. [0027]-[0028]; the upper platform is moveable relative to the lower platform), 
a safety device 17 for creating a light barrier 21 extending between the first tool mount and the second tool mount transversely to the working movement of one of the first platform and the second platform (Figs. 1 and 3; Paras. [0036]-[0038]), which light barrier, in a cross-section, forms a light field (Figs. 1-3; Paras. [0036]-[0038]), wherein the safety device has a first mount 19, 22, which carries a light emitter 19 for creating the light barrier 21 (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), and a second mount 20, 22, which carries a light receiver 20 for receiving the light of the light barrier (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), and wherein the first mount 19, 22 is arranged on a first side of the first platform and is adjustable relative to the first platform by a first adjustment drive 23, 24, such that the position of the light barrier relative to the first tool mount can be changed in the direction of the working movement of the one of the first platform and the second platform (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), and
a controller 8 that is connected to the first adjustment drive (Figs. 1 and 2; Paras. [0029] and [0042]-[0048]), 
wherein the controller is configured to evaluate and/or process data recorded or evaluated by the light receiver and/or to adjust at least one of the first adjustment drive and the second adjustment drive (Figs. 1 and 3; Paras. [0040]-[0048]; the control system 8 processes the captured images to determine if the correct tool is being used and also automatically moves the light emitter 19 and receiver 20 before the bending operation to be in a position “below the movable first tool part” so the shape and position of the tool may be visualized with captured images, i.e., the tip of the tool part is at least partially within the light field and captured image to determine if the correct tool is present), 
wherein the controller is configured to control the first adjustment drive, before performing a bending operation or a series of bending operations, to brinq the first mount into a working position (Figs. 1 and 3; Paras. [0040]-[0048]; the control system 8 automatically moves the light emitter 19 and receiver 20 before the bending operation into a working position to determine if the proper tool is in the bending press and also to monitor the bending operation); and 
wherein the controller is configured to bring the first mount into the working position depending on a shadow of the tool tip being detected by the light receiver (Figs. 1 and 3; Paras. [0040]-[0048]; the control system 8 automatically moves the light emitter 19 and receiver 20 into a working position if the captured image of the tool matches the expected tool, as discussed in Paras. [0040]-[0043], and conversely the controller stops the bending operation to have a user verify the tool).
Bystronic fails to explicitly teach the controller is configured such that in the working position, a tool tip of a bending tool held by the first tool mount lies within the light field formed by the light barrier.
Appleyard teaches a bending press (Abstract), the bending press comprising a first platform with a first tool mount 20 and a second platform with a second tool mount 24 (Figs. 6-8), a safety device 26, 28 for creating a light barrier extending between the first tool mount and the second tool mount (Figs. 3-8; Para. [0076]), and a controller (Para. [0076] states that controller software controls the system), wherein the controller is configured such that in the working position, a tool tip of a bending tool held by the first tool mount lies within the light field formed by the light barrier (Figs. 3-8; Paras [0076]-[0082]; the light field has a broad cross section “used to illuminate the end of the workpiece 3 and/or the tool 2” and “[t]he beam can be set so that the top of the beam detects the tip 7 of the tool at all times,” and the controller controls the system to perform the operations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bystronic to include the wide light field of Appleyard and have the tool tip lie within the field as taught by Appleyard so that the position of tool may be always known to determine if the press is operating properly and if the bending operation has been performed (Paras. [0076]-[0082] and [0090]).
Regarding claim 16, modified Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the bending press comprises a press brake 1 (Abstract, Figs. 1-4).
Regarding claim 17, modified Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the light barrier comprises a laser light barrier (Appleyard, Para. [0076]; modified Bystronic includes the light field of Appleyard, and Appleyard states that the light field is a block of lasers).
Regarding claim 18, modified Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein in the working position, the tool tip of the bending tool held by the first tool mount lies within a predefined first region of the light filed (Appleyard, Para. [0078]; modified Bystronic includes the light field and detection system of Appleyard, and Appleyard teaches that the tools and parts are recognized by the system to determine if they match what is expected in the system, i.e., the image of the tools and parts will be within an expected region of the image, i.e., a first region, while in a working position).
Regarding claim 19, modified Bystronic teaches the method according to claim 3 (Figs. 1-4), wherein, in the working position of the first mount, the distance between the tool tip and the edge of the light filed opposite the tool tip is at least half of the expansion of the light field in the direction in which the working movement of the one of the first platform and the second platform takes place (Appleyard, Figs. 3-4; modified Bystronic includes the light field and detection system of Appleyard, and as shown in Figs. 3-4 of Bystronic at least half of the expansion field is between the tool tip and the edge of the light field opposite the tip).
Regarding claim 20, modified Bystronic teaches the method according to claim 5 (Figs. 1-4), wherein first mount is adjusted depending on the determined position of the tool tip within the light field or the determined position of the light barrier, until the tool tip comes to lie in a target position or a target region within the light field, the target position of target region comprising a predefined first region (Appleyard, Para. [0076]-[0082]; modified Bystronic includes the light field and detection system of Appleyard, and Appleyard teaches that the light field is positioned such that the tool tip is within a desired region of the light field to determine it is the proper tool and then to monitor the bending operation).
Regarding claim 21, modified Bystronic teaches the method according to claim 12 (Figs. 1-4), wherein the adjustment operation is carried out depending on a position of the tool tip within the light field (Paras. [0040]-[0048]; modified Bystronic includes the teaching of Appleyard regarding the tool tip being within the light field, and Bystronic teaches adjusting the position of the light safety field via the adjustment drives after verifying the tool is correct).
Regarding claim 22, modified Bystronic teaches the method according to claim 13 (Figs. 1-4), wherein the pattern variable in the direction of the adjustment movement of the first mount is disposed in at least one edge region of the light field (Appleyard, Figs. 3-4; modified Bystronic includes the light safety device of Appleyard, and as shown in Figs. 3 and 4 of Bystronic the pattern is variable in the direction of movement of the mount in at least one edge region of the light field, i.e., the pixilation is not uniform throughout the light barrier including by the edges).
Regarding claim 23, modified Bystronic teaches the bending press according to claim 15 (Figs. 1-4), wherein the bending press comprises a press brake 1 (Abstract, Figs. 1-4).

Response to Arguments
Applicant’s amendments and remarks dated September 1, 2022 with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections of the claims under 35 USC 112 have been withdrawn.  However, the claims amendments introduced additional 35 USC 112 issues, as discussed above. 
Applicant’s amendments and remarks with respect to the rejections of claims 1-15 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2010/0220184 A1 to Appleyard.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725